Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Edmond Lowell Hannah appeals the district court’s orders: granting his 18 U.S.C. § 3582(c)(2) (2006) motion and reducing his sentence to 240 months; and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny the motions for appointment of counsel and summary judgment and affirm for the reasons stated by the district court. United States v. Hannah, No. 5:94-cr-00010-1 (S.D. W. Va. Jan. 5, 2009 & Jan. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.